United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0750
Issued: June 28, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 7, 2016 appellant filed a timely appeal from a December 22, 2015 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed since the last merit decision dated June 26, 2015 to the filing of this appeal, pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP abused its discretion in denying appellant’s request for an
oral hearing pursuant to 5 U.S.C. § 8124(b)(1).
FACTUAL HISTORY
Appellant, a 58-year-old letter carrier, filed a traumatic injury claim (Form CA-1) for
benefits on August 18, 2014, alleging that he injured his left knee, left ankle, right wrist, right
1

5 U.S.C. § 8101 et seq.

elbow, and shoulder on September 24, 2012 when he slipped and fell on seeds while walking on
a sidewalk. On December 4, 2014 OWCP accepted the claim for left knee sprain, right shoulder
sprain, and right wrist sprain.
By letter dated February 19, 2015, OWCP advised appellant that requests for
authorization of medical treatment had been received for left knee endstage osteoarthritis with
degenerative meniscal tear and cervical radiculitis. It noted, however, that these conditions were
not accepted as causally related to the August 18, 2014 employment injury. Appellant was
afforded 30 days to submit medical documentation that his claim should be expanded.
In a report dated April 30, 2015, Dr. John W. Miles, a Board-certified orthopedic
surgeon, related that he was treating appellant for his left knee condition, but that Dr. Lester
Deguzman, a family practitioner, was the treating physician for appellant’s cervical condition.
He explained that appellant had a preexisting left knee condition, but that his medial
compartment complaints increased substantially since his fall at work. Dr. Miles related that a
magnetic resonance imaging (MRI) scan revealed advanced tricompartmental arthritis and tear of
the medial meniscus. He concluded that, while appellant did have a preexisting condition, it was
aggravated by the employment injury.
In a report dated May 5, 2015, Dr. Deguzman noted diagnoses of neck strain, right
shoulder strain, left knee contusion, left knee severe osteoarthritis, and left knee degenerative
meniscal tear. He related that appellant had failed conservative treatment of his neck and right
shoulder conditions.
By decision dated June 26, 2015, OWCP denied expansion of appellant’s claim, finding
that he failed to submit sufficient medical evidence to expand his claim to include additional
diagnoses of cervical radiculitis and left knee endstage medial compartment osteoarthritis with
degenerative meniscal tear.
On October 16, 2015 appellant requested an oral hearing before an OWCP hearing
representative.
In a decision dated December 22, 2015, OWCP denied appellant’s request for a hearing
as untimely filed pursuant to 5 U.S.C. § 8124. It informed appellant that his case had been
considered in relation to the issues involved and that the request was further denied for the
reason that the issue in this case could be addressed by requesting reconsideration from the
district office and submitting evidence not previously considered.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides that a claimant for compensation not satisfied with
a decision of the Secretary is entitled, on request made within 30 days after the date of the
issuance of the decision, to a hearing on his claim before a representative of the Secretary.2
Section 10.615 of the federal regulations implementing this section of FECA provides that a
hearing is a review of an adverse decision by an OWCP hearing representative. Initially, the
2

Id. at § 8124(b)(1).

2

claimant can choose between two formats: an oral hearing or a review of the written record. In
addition to the evidence of record, the claimant may submit new evidence to the hearing
representative.3 A request for either an oral hearing or a review of the written record must be
submitted, in writing, within 30 days of the date of the decision for which the hearing is sought.4
A claimant is not entitled to a hearing if the request is not made within 30 days of the date of the
decision.5 OWCP has discretion, however, to grant or deny a request that is made after this 30day period.6 In such a case, it will determine whether a discretionary hearing should be granted
and, if not, will so advise the claimant with reasons.7
While a claimant may not be entitled to a hearing as a matter of right if the request is
untimely, OWCP has the discretionary authority to grant the request and must properly exercise
such discretion.8
ANALYSIS
On October 16, 2015 appellant requested an oral hearing. Because he did not request the
hearing within 30 days of the June 26, 2015 decision, he was not entitled to a hearing as a matter
of right under section 8124(b)(1).
OWCP has the discretionary authority to grant the request and it must exercise such
discretion. In its December 22, 2015 decision, it properly exercised its discretion by notifying
appellant that it had considered the matter in relation to the issue involved and that additional
evidence and argument could be submitted with a request for reconsideration. The Board has
held that the only limitation on OWCP’s authority is reasonableness. An abuse of discretion is
generally shown through proof of manifest error, a clearly unreasonable exercise of judgment, or
actions taken which are contrary to both logic and probable deductions from established facts.9
In this case, there is no evidence of record that OWCP abused its discretion by denying
appellant’s hearing request.
Accordingly, the Board finds that OWCP properly denied appellant’s request for an oral
hearing.

3

20 C.F.R. § 10.615.

4

Id. at § 10.616(a).

5

James Smith, 53 ECAB 188 (2001).

6

20 C.F.R. § 10.616(b).

7

Supra note 5.

8

See id.; Cora L. Falcon, 43 ECAB 915 (1992); Mary B. Moss; 40 ECAB 640 (1989); Rudolph Bermann, 26
ECAB 354 (1975).
9

See R.P., Docket No. 16-0477 (issued April 18, 2016).

3

CONCLUSION
The Board finds that OWCP did not abuse its discretion in denying appellant’s request
for an oral hearing pursuant to 5 U.S.C. § 8124(b)(1).
ORDER
IT IS HEREBY ORDERED THAT the December 22, 2015 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: June 28, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

